Title: Thomas Jefferson’s Account with Edmund Bacon, [ca. 1 May 1820], with Jefferson’s Note, 25 October 1820
From: Bacon, Edmund,Jefferson, Thomas
To: 


					
						
							
								
									ca. 1 May 1820
								
							
						
						   Cr
						
							
								1819 
								Received from John Wells
								 
								$ 200
							
							
								
								a horse
								
								120
							
							
								
								An Order on the mill for ofall 
								
								4
							
							
								
								
								
								324
							
						
						   Dr
						
							
								Sepr 22. 1820
										1819.  Amount of acct due EB. that day
								 
								$1365.
								69
							
							
								
									May 1st 
								
								Paid John H Craven
								
								45.
								
							
							
								
								Wages for 1820
								
								166.
								67
							
							
								
								
									Interest to be calculated and aded
									
								
								
								
								
							
						
						Interest on the 45 dollars Paid to Craven to be Calculated from 1st day of March January 1820 untill Paid. and Also on 22 dollars yet due to Craven for hay makeing the amount in all for hay $67.
						
							
								Say to EB 
								45$
							
							
								J H Craven 
								
									22$
									
								
							
							
								
								67
							
						
					
					
						Note by TJ adjacent to final calculation:
						Oct. 25. I gave Isaiah Stout assee of J Craven ord. on Raphael for 23.10
					
				 